Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 17, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149348                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 149348                                        Justices
  In re FENTON/GRAF/ZAMBO, Minors.                                  COA: 319696
                                                                    Wayne CC Family Division:
                                                                    13-512802

  _______________________________________/

          On order of the Court, the application for leave to appeal the February 14, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the February 14, 2014 and April 15, 2014 orders
  of the Court of Appeals, and we REMAND this case to the Court of Appeals for
  consideration as on reconsideration granted. On remand, the Court of Appeals shall
  either reinstate the children’s claim of appeal or explain why the children do not have an
  appeal of right, pursuant to MCR 3.993(A)(1), from the trial court’s November 12, 2013
  order of disposition.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 17, 2014
           s0616
                                                                               Clerk